Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/08/2022.
Drawings
The drawings were received on 10/03/2019.  These drawings are acceptable.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2007/0142825 (Prisco et al.)
Regarding claims 1, 6-8 Prisco et al. discloses as shown in Figures 1, 2 a patient-side apparatus of a surgical system, comprising: manipulator arms (arm sections 230-232 of robotic arm assemblies 122, 128, 129, see paragraph [0031]) with multi-degree of freedom, each of which includes a distal end portion provided with a tool holding part configured to hold an elongated surgical tool;  an arm base (pitch joint 220, see paragraph [0030]) to which base end portions of the manipulator arms are attached;  a base (base 201);  and a positioner (links 202, 203, see paragraph [0027) that includes links and joints to connect the base and the arm base such that the positioner movably holds the arm base, wherein the links include a first link (joint 210, see paragraph [0030]) that is connected to a central portion of the arm base in a longitudinal direction of the arm base with a first roll joint arranged between the first link and the arm base, and the positioner holds the arm base such that a first rotation axis (axis 261, see paragraph [0030]) of the first roll joint is inclined with respect to both a vertical direction and a horizontal plane, wherein the arm base comprises: an arm base body;  a positioner attachment portion that is attached to the arm base body, with the first link attached to the positioner attachment portion with the first roll joint arranged therebetween;  and arm attachment portions that are attached to the arm base body, with the base end portions of the manipulator arms attached to the arm attachment portions, wherein the arm attachment portions are aligned along a longitudinal direction of the arm base, wherein the base end portion of each of the manipulator arms is attached to a corresponding arm attachment portion of the arm base such that the base end portion is rotatable about a roll axis with respect to the corresponding arm attachment portion
	Regarding claim 2, Prisco discloses wherein the positioner is an articulated robot with six or more degrees of freedom. See paragraph [0029] disclosing the use of at least three joints, each with two degrees of freedom which would total six degrees of freedom.
Regarding claim 5,   Prisco discloses wherein the links include a second link connected to the base with a second roll joint arranged therebetween. See paragraph [0029].
Regarding claims 9, 10 Prisco discloses an operation unit (console, see paragraph [0018]) that issues an instruction to cause the positioner to move the arm base, a controller (controller of computer, see paragraph [0019]) that controls movements of the positioner and the manipulator arms; and a storage (storage of computer, see paragraph [0019])  that stores a preparation position for the positioner, the arm base, and the manipulator arms before surgery, wherein based on the instruction from the operation unit, the controller controls the positioner, the arm base, and the manipulator arms to be moved to the preparation position stored in the storage, and in the preparation position, the positioner holds the arm base with the first rotation axis of the first roll joint inclined with respect to both the vertical direction and the horizontal plane.

 	Regarding claims 11, 16-19 Prisco  discloses as shown in Figures 1, 2 a surgical system, comprising: a patient-side apparatus including manipulator arms (arm sections 230-232 of robotic arm assemblies 122, 128, 129, see paragraph [0031]) with multi-degree of freedom, each of which includes a distal end portion provided with a tool holding part configured to hold an elongated surgical tool;  and an operation apparatus (surgeon’s console, see paragraph [0043]),  to remotely control the manipulator arms in surgery, wherein the patient-side apparatus comprises: an arm base (pitch joint 220, see paragraph [0030]) to which base end portions of the manipulator arms are attached;  a base (base 201);  and a positioner (links 202, 203, see paragraph [0027) that includes links and joints to connect the base and the arm base such that the positioner movably holds the arm base, wherein the links include a first link (joint 210, see paragraph [0030]) that is connected to a central portion of the arm base in a longitudinal direction of the arm base with a first roll joint arranged between the first link and the arm base, and the positioner holds the arm base such that a first rotation axis of the first roll joint inclined with respect to both a vertical direction and a horizontal plane wherein the arm base comprises: an arm base body;  a positioner attachment portion that is attached to the arm base body, with the first link attached to the positioner attachment portion with the first roll joint arranged therebetween;  and arm attachment portions that are attached to the arm base body, with the base end portions of the manipulator arms attached to the arm attachment portions, wherein the arm attachment portions are aligned along a longitudinal direction of the arm base, wherein the base end portions of the manipulator arms are attached to a corresponding arm attachment portion of the arm base such that each base end portion is rotatable about an axis of the base end portion. 
. 
Regarding claim 12, Prisco discloses wherein the positioner is an articulated robot with six or more degrees of freedom. See paragraph [0029] disclosing the use of at least three joints, each with two degrees of freedom which would total six degrees of freedom.
Regarding claim 15, Prisco discloses wherein the links include a second link connected to the base with a second roll joint arranged therebetween. See paragraph [0029].
Regarding claim 20, Prisco wherein the patient-side apparatus comprises: a controller (processor of computer, see paragraph [0019]) that controls movements of the positioner and the manipulator arms;  and a storage (storage of computer, see paragraph [0019]) that stores a preparation position for the positioner, the arm base, and the manipulator arms before surgery, wherein based on the instruction from the operation unit, the controller controls the positioner, the arm base, and the manipulator arms to be moved to the preparation position stored in the storage, and in the preparation position, the positioner holds the arm base with the first rotation axis of the first roll joint inclined with respect to both the vertical direction and the horizontal plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0142825 (Prisco et al.) in view of U.S. Patent Publication Number 2017/0172676 (Itkowitz) 
Regarding claim 3, Prisco wherein the links include a second link connected to the first link with a second roll joint arranged therebetween; see paragraph [0029].
Prisco fails to explicitly disclose wherein a second rotation axis of the second roll joint is inclined with respect to the first rotation axis of the first roll joint. 
Itkowitz, from the same field of endeavor teaches a similar surgical system, teaches in a related embodiment that pitching one of the links (which would create an incline) would create a pitch angle of the of the manipulator arm. See paragraph [0047]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the patient-side apparatus disclosed by Prisco by pitching the second link such that wherein a second rotation axis of the second roll joint is inclined with respect to the first rotation axis of the first roll joint in order to create a pitch angle of the of the manipulator arm
Regarding claim 4, Prisco  discloses wherein the links include a third link connected to the second link with a pivotal joint arranged therebetween such that the second link is rotatable about a pitch axis of the pivotal joint with respect to the third link; see paragraph [0029].

Regarding claim 13, Prisco discloses wherein the links include a second link connected to the first link with a second roll joint arranged therebetween; see paragraph [0029].
Prisco fails to explicitly disclose wherein a second rotation axis of the second roll joint is inclined with respect to the first rotation axis of the first roll joint. 
Itkowitz, from the same field of endeavor teaches a similar surgical system, teaches in a related embodiment that pitching one of the links (which would create an incline) would create a pitch angle of the of the manipulator arm. See paragraph [0047]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the patient-side apparatus disclosed by Prisco by pitching the second link such that wherein a second rotation axis of the second roll joint is inclined with respect to the first rotation axis of the first roll joint in order to create a pitch angle of the of the manipulator arm
Regarding claim 14, Prisco  discloses wherein the links include a third link connected to the second link with a pivotal joint arranged therebetween such that the second link is rotatable about a pitch axis of the pivotal joint with respect to the third link; see paragraph [0029].


Response to Arguments
The drawings and claim of priority are acknowledged at the top of the current action. Both the drawings and priority claim are accepted. 
Applicant's arguments filed 07/08/2022, see pages 8-18, have been fully considered but they are not persuasive. 
The applicant argues Itkowitz fails to disclose an arm base and a base. In response, the Office respectfully disagrees. Telescoping boom 105 or orienting platform 107 correspond to the claimed arm base and base 102, see paragraph [0031] corresponds to the base. The applicant further argues Itkowitz fails to disclose links and joints. In response, the Office respectfully disagrees arms 106a, 106b are clearly links and joints. In order to expedite prosecution, the Office is withdrawing the rejection of claim 1 under Itkowitz and thus the applicant’s remaining remarks regarding Itkowitz are moot.
The applicant argues Prisco fails to disclose an arm base. In response, the Office respectfully disagrees. Prisco clearly discloses a base in the form of pitch joint 220, see paragraph [0030]. The applicant’s remarks do not address pitch joint 220.
Arm sections 230-232 of robotic arm assemblies 122, 128, 129 are expressly discloses as attached to pitch joint 220 because they are all connected in series to pitch joint 220. Thus it would necessarily be the case that their base end portions (proximal or rear ends) would necessarily be attached to pitch joint 220 because the proximal or rear end of arm section 231 is directly attached to pitch joint 220 and the proximal or rear ends of arm sections 230, 232 are indirectly attached to pitch joint 220 via arm section 231, which would meet the recitation of “to which base end portions of the manipulator arms are attached” as recited in claims 1 and 11.
The applicant argues if all of the arms sections were attached to pitch joint 220 the arm assembly 200 would not operate properly. In response, the Office respectfully disagrees. Arm sections 230-232 are all attached to pitch joint 220, indirectly. Claims 1 and 11 do not specify how the base end portions are attached to the arm base. It is the position of the Office that this would not exclude the indirect attachment taught by Prisco.
The applicant further argues Prisco fails to disclose a position that includes links and joints connected to the base and arm base such that the positioned movably holds the arm base, the links include a first link that is connected to a central portion of the arm base in a longitudinal direction of the arm base with a first roll joint arranged between the first link and the arm base and the positioner holds the arm base such that a first rotation axis of the first roll joint is included with respect to both a vertical and horizontal plane. In response, the Office respectfully disagrees. As explained above and in the prior rejection the Office considers Prisco to disclose a base (base 201);  and a positioner (links 202, 203, see paragraph [0027) that includes links and joints to connect the base and the arm base such that the positioner movably holds the arm base, wherein the links include a first link (joint 210, see paragraph [0030]) that is connected to a central portion of the arm base in a longitudinal direction of the arm base with a first roll joint arranged between the first link and the arm base, and the positioner holds the arm base such that a first rotation axis (axis 261, see paragraph [0030]) of the first roll joint is inclined with respect to both a vertical direction and a horizontal plane.
The applicant has not address base 201, links 202, 203, joint 210 or axis 261 in their remarks. 
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771